MEMORANDUM OF RESPONSES FIRST CAPITAL INTERNATIONAL, INC. FILE NO. 000-26271 FORM 10-KSB FOR FISCAL YEAR ENDING 12/31/2006 Consolidated Financial Statements SEC Comment: Report of Independent Registered Public Accounting Firm, page F-3 1. It appears your independent registered public accounting firm has not signed the report.Please amend your filing to include the required signature.Refer to Rule 2-02 of Regulation S-X. First Capital International, Inc. Response: 1. In response to the Staff's comment, we have amended our Form 10-KSB for the fiscal year ending December 31, 2006, to provide the signature of our independent registered public accounting firm. We hereby represent that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States.
